DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 & 16 of U.S. Patent No. 10,581,859. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by patent No. 10,581,859 claims 1-12 & 16. Claims 1-4, 13-16 and 17-20 of the instant application are mapped to claims 1-3, 12 & 16 of the patent and claims 5-12 of the instant application are mapped to claims 4-11 of the patent respectively. 


Instant Application No. 16/748,922
US Patent No. 10,581,859
1. A method comprising:
1. A method comprising: sending, by one or more processors, a message from a first hypervisor to a second hypervisor through a first type of data and a second type of data; 
associating, by one or more processors, a thread identification (ID) using a first hypervisor with information indicative of an identity of a specific user on the first hypervisor;
associating, by the one or more processors, a thread identification (ID) using the first hypervisor with a user ID on the first hypervisor;
associating, by the one or more processes, a thread ID using a second hypervisor with information indicative of an identity of a specific user on the second hypervisor;
associating, by the one or more processes, a thread ID using the second hypervisor with a user ID on the second hypervisor;
and generating, by the one or more processors, metadata, wherein the metadata contains the thread ID associated with the information indicative of an identity of a specific user on the first hypervisor and the thread ID associated with the information indicative of an identity of a specific user on the second hypervisor including: 
and generating, by the one or more processors, metadata, wherein the metadata contains the thread ID associated with the user ID on the first hypervisor and the thread ID associated with the user ID on the second hypervisor including:
piggybacking, by the one or more processors, the information indicative of an identity of a specific user on the first hypervisor, and
piggybacking, by the one or more processors, the user ID on the first hypervisor, and
retrieving, by the one or more processors, the information indicative of an identity of a specific user on the second hypervisor.
retrieving, by the one or more processors, the user ID on the second hypervisor.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 13-14 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1 recites associating thread identification…, generating metadata…including: piggybacking…, and retrieving information.
The limitations associating thread identification…, generating metadata…including: piggybacking…, and retrieving information, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one or more 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using one or more processors to perform the steps. The processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function), such that they amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Independent claims 13 and 17 includes limitations similar to the limitations of independent claim 1 and rejected under 3 USC 101 for being directed to abstract idea for similar reasons as discussed above with respect to independent claim 1.
Dependent claims 2, 14 and 18 do not cure the deficiency of the independent claims and are rejected under 35 USC 101 for being directed to abstract idea.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and to overcome the Double Patenting rejection set forth in this Office action.
Examiner’s Statement of Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art Chiueh et al. (US Pub No. 2013/015999) discloses generates application-level dependencies in one or more virtual machines (VMs).  An intercepting module in a VM monitor intercepts a guest operation system (OS) at TCP send and close related operations.  An introspecting module in the VM monitor performs VM introspection for TCP connection and thread information by checking running thread and processing socket kernel objects.  It generates an application trajectory and exports application dependencies from the application trajectory for a selected application (Chiueh, Abstract), Scheerer et al. (US Pub No. 2016/0124780) discloses profiling an application on a virtual machine is provided.  A series of analysis steps to be performed on profiled data can be created.  The series of analysis steps can be saved as a report specification.  A back-end profiler can then be caused to perform profiling on the application.  Profiled data can be received from the back-end profiler.  The profiled data can be stored as a model.  The model can then be adapted based on the series of analysis steps from the report specification.  Output data can be generated based on the adapted model.  Scheerer, Abstract), Alapati et al. (US Pub No. 2011/0246696) discloses a hypervisor receives an interrupt that includes a target address and, in turn, branches to an administrating interrupt vector.  Next, the administrating interrupt vector determines whether to branch to a piggyback interrupt handler corresponding to a piggyback interrupt vector.  Based upon the determination, the hypervisor either branches to the piggyback interrupt handler or to an administrating interrupt handler that corresponds to the administrating interrupt vector (Alapati, Abstract), LUKACS et al. (US Pub No. 2017/0286673) discloses enforcing application control remotely and automatically, on a relatively large number of client systems (e.g., a corporate network, a virtual desktop infrastructure system, etc.). An application control engine executes outside a virtual machine exposed on a client system, the application control engine configured to enforce application control within the virtual machine according to a set of control policies. When a policy indicates that a specific process is not allowable on the respective client system, the app control engine may prevent execution of the respective process (LUKACS, Abstract), van der Linden et al. (US Pub No. 2011/0022812) discloses establishing a cloud bridge between two virtual storage resources and for transmitting data from one first virtual storage resource to the other virtual storage resource. The system can include a first virtual storage resource or cloud, and a storage delivery management service that executes on a computer and within the first virtual storage resource. The storage delivery management service can receive user credentials of a user that identify a storage adapter. Upon receiving the user credentials, the storage delivery management service can invoke the storage adapter which executes an interface that identifies a second virtual storage resource and includes an interface translation file (van der Linden, Abstract) and Sherman et al. (US Patent No. 9,444,808) discloses maintaining a domain information cache. The method further includes receiving credentials from a client system. The credentials correspond to a user of the client system. The method also includes storing the credentials in a security cookie. In addition, the method includes, based, at least in part, on the domain information cache, resolving the credentials to an authentication server associated with a domain of the user. Also, the method includes authenticating, using the credentials, an identity of the user with the authentication server. Additionally, the method includes, responsive to successful authentication, building a list of groups and users to which the user belongs. Moreover, the method includes compiling a list of authorized resources to which the user has access. In addition, the method includes providing the list of authorized resources to the client system (Sherman, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “generating, by the one or more processors, metadata, wherein the metadata contains the thread ID associated with the information indicative of an identity of a specific user on the first hypervisor and the thread ID associated with the information indicative of an identity of a specific user on the second hypervisor including: piggybacking, by the one or more processors, the information indicative of an identity of a specific user on the first hypervisor, and retrieving, by the one or more processors, the information indicative of an identity of a specific user on the second hypervisor” (as recited in claims 1, 13 and 17). Claims are allowed in light of the above claim limitation when in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE/Examiner, Art Unit 2437